The plaintiff in error, hereinafter called the defendant, was convicted of conjoint robbery, and sentenced to imprisonment in the state penitentiary for a term of fifty years.
The record in this case was filed in this court on the 22d day of March, 1935; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
Considering the facts and circumstances as disclosed by the record, we believe the sentence is excessive and should be modified from a term of 50 years' imprisonment to 25 years' imprisonment, and, as modified, the judgment is affirmed. *Page 313